By order of December 21, 2018, the prosecuting attorney was directed to answer the application for leave to appeal the May 15, 2018 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered. Pursuant to MCR 7.305(H)(1), in light of the prosecutor's concession that defendant was not subject to a mandatory 25-year minimum sentence under MCL 769.12(1)(a), we VACATE the July 29, 2016 amended judgment of sentence, and we REMAND this case to the Macomb Circuit Court to reinstate the April 26, 2016 amended judgment of sentence. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.